DETAILED ACTION
This office action is in response to the amendment filed on 01/04/2022.
Allowable Subject Matter
Claims 1-6, 8-11, 13-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose:
Re claim 1 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a second amplifier comprising a first input terminal coupled to the second node, a second input terminal coupled to a low dropout regulator (LDO) output node, and an output terminal; a LDO common-source (CS) circuit coupled to the input voltage node and the output terminal of the second amplifier and having an output terminal; and a LDO pass circuit coupled to the input voltage node and the output terminal of the LDO CS circuit” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 9 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a second transistor coupled between the output terminal of the minimum dropout voltage circuit and the first node” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 17 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “wherein generating the reference voltage according to the value of the input voltage signal and the minimum dropout voltage when the value of the input voltage signal is less than the threshold reduces a quiescent current of the LDO by multiple orders of magnitude when the LDO is operating under light load conditions” in combination with the additionally claimed features, as are claimed by Applicant.
Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0059165, US 2018/0017984, US 2017/0220058, US 2014/0375250, and US 2009/0128107 all fail to teach or disclose the limitations indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKAISHA JACKSON/Examiner, Art Unit 2838                                                                                                                                                                                                        
/KYLE J MOODY/Primary Examiner, Art Unit 2838